WiNslow, J.
By neglecting to prosecute his proceedings, to litigate the validity of the judgment note for a period of five years, the defendant indicated very clearly either that he had abandoned his claim, or that it was unfounded in the beginning. There is nothing to show that the claim has. been paid .or settled, nor is any adequate excuse given far-such unreasonable delay. Parties obtaining the privilege of opening and contesting a judgment should act with diligence, if they would convince the court that they are acting *591in good faitb. A judgment ought not to be suspended for years without a move being made to demonstrate its supposed inequity. The court exercised a wise discretion in dismissing the proceedings.
. By the Court.— Order affirmed.